DETAILED ACTION
	This action is in response to election/restriction filed on November 30, 2021.  Invention I (claims 1 and 20) have been withdrawn from consideration.  Invention II (claims 21-45) have been elected without traverse.  Claims 21-45 have been examined and are currently pending.  

Response to Restriction
Applicant’s election without traverse of Invention II in the reply filed on November 30, 2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Information Disclosure Statement
The Information Disclosure Statements filed on February 12, 2020 and February 11, 2022 have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

EXAMINER'S AMENDMENT
Claims 21 and 23-45 are allowed subject to the examiner’s amendment described below.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul R. Horbal, Reg. Number 67,334 on February 7, 2022.

The application has been amended as follows:  Please cancel claims 1, 20 and 22.   Please amend claims 21, 23-24, and 26-28.

1. (Cancelled).
20. (Cancelled).







a distributed ledger system comprising a plurality of nodes; 
a computing device configured to:
receive a media data item, the media data item comprising media data and metadata;
compute at least one metric based on the media data item; and
transmit an attribution request comprising the at least one metric to at least one of the plurality of nodes;
each of the plurality of nodes independently configured to:
compute a respective attribution score in response to the attribution request and based on the at least one metric, wherein the computing the respective attribution score comprises processing the media data item using a machine learning system trained using a corpus of media data items;
generate a respective attribution response comprising the respective attribution score, each respective attribution score of the plurality of nodes collectively forming a plurality of attribution responses;
based on the plurality of attribution responses, compute a consensus attribution score based on the plurality of respective attribution scores in the plurality of attribution responses; and
when the consensus attribution score exceeds a predetermined attribution score threshold, attribute the media data item to one or more rightsholder account in an attribution database.
22. (Cancelled).
23.	(Currently Amended) The media attribution system of claim [[22]] 21, wherein the machine learning system processes the media data.
24.	(Currently Amended) The media attribution system of claim [[22]] 21, wherein the machine learning system processes the metadata.
26.	(Currently Amended) The media attribution system of claim 21, wherein each of the plurality of nodes is further configured to determine[[,]] a related media data based on the machine learning system processing the media data
27.	(Currently Amended) The media attribution system of claim 26, wherein each of the plurality of nodes is further configured to update the attribution database to store a link between the media data and the related media data.
28.	(Currently Amended) The media attribution system of claim 26, wherein each of the plurality of nodes is further configured to invoke an exception handling process.

The present invention discloses systems and methods for providing reliable and authoritative attribution of digital media works at the time of submission to a media distribution service using distributed ledger and machine learning technology. In particular, the described systems and methods facilitate establishing a link between the creator or owner, and their work, in an authoritative and reliable manner.





Claim 21 is allowed because the prior art of record alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
each of the plurality of nodes independently configured to:
compute a respective attribution score in response to the attribution request and based on the at least one metric, wherein the computing the respective attribution score comprises processing the media data item using a machine learning system trained using a corpus of media data items;
generate a respective attribution response comprising the respective attribution score, each respective attribution score of the plurality of nodes collectively forming a plurality of attribution responses;
based on the plurality of attribution responses, compute a consensus attribution score based on the plurality of respective attribution scores in the plurality of attribution responses; and
when the consensus attribution score exceeds a predetermined attribution score threshold, attribute the media data item to one or more rightsholder account in an attribution database.

Dependent claims 23-45 are allowable based on the same rationale as the claims they depend.





The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, “Most digital media services today rely on the users who submit works to the digital media service to correctly identify the rightful author or owner of the work, with little or no verification. This blind-faith approach can enable piracy and permit monetization of the
works by entities other than the rightsholder. “Notice and takedown” approaches have been developed to remove works from public distribution after a dispute claim is registered with the service provider. However, if the author or owner of the work is not correctly identified at the time that the work is submitted to the digital media service — whether due to error, negligence or unauthorized use -— it is difficult for end users to trust that the work has been made available with authorization from the rightful owner. This issue may be referred to as the “attribution problem.” Rights management organizations today spend considerable time and money manually attributing works as a result of these issues.” (paragraph 003); “In contrast, the described systems and methods generally relate to providing reliable and authoritative attribution of digital media works (referred to herein as media data items) at the time of submission using distributed ledger and machine learning technology. In particular, the described systems and methods facilitate establishing a link between the creator or owner, and their work, in an authoritative and reliable manner.” (paragraph 0044), “The described systems and methods can interoperate with existing data models and sources of industry data. In particular, the described systems and methods provide an attribution layer or protocol that may be used to attribute media data items prior to ingestion into digital media services. As part of the attribution protocol, machine learning
can be used to identify similar or identical media data items. For example, the machine learning may involve a text recognition module, an image recognition module, an audio recognition module and a video recognition module. Each respective module may, in some cases, generate a “fingerprint” based on input data and compare this to known fingerprints. Cryptographic functions and computational consensus mechanisms can be used to achieve agreement on proposed attributions of media data items, thereby reducing the impact of incorrect attribution by the submitter and removing reliance on a single party to determine attribution.” (paragraph 0045), and “Rather than relying on a binary attribution mechanism, media data items can be scored according to an algorithm, with the score reflecting a degree of confidence in the attribution. In cases where the attribution is contested, exception handling mechanisms are provided to enable parties to reliably, and even automatically, resolve attribution.” (paragraph 0046).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Savanah et al. US Patent 11210372 B2 Method and System for Verifying Ownership of a Digital Asset Using a Distributed Hash Table and a Peer-To-Peer Distributed Ledger
Savanah discloses a computer-implemented method (600) and system (1) for verifying ownership of a computer software for installation using a distributed hash table (13) and a peer-to-peer distributed ledger (14). This may be the Bitcoin blockchain or an alternative blockchain implementation. The method includes determining (610) a second user public key associated with a second user (24) from a transaction record stored on the peer-to-peer distributed ledger (14). A second public key associated with the second user may be determined (620) from an entry on the distributed hash table (13). The method further includes comparing (630) the second user public key and the second public key, and verifying (640) the ownership of the computer software based on the comparing of the second user public key and the second public key.

Hatcher US Publication 20210272222 A1 System and Method for Tracking Authorship Attribution and Creating Music Publishing from Metadata
Hatcher discloses systems and methods relating to a platform for creating, monitoring, updating, and executing legal agreements for data files such as a collaborate digital media file using associated metadata. The platform enables music publishing agreements to be generated automatically by taking metadata from a DAW (digital audio workstation) that reflects the activity and contributions of each author associated with a file. Authorship metadata can be recorded on a ledger or blockchain by the platform. The platform enables calculation and disbursement of royalties to be automated by algorithmic determination of terms of an authenticated smart contract using authorship metadata for an associated media file generating the royalty. Authors may concurrently contribute from across a variety of different DAWs, local and remote, and computing resources may be distributed by the platform.

Smaiely et al. US Publication 20210012765 A1 Content Anti-Piracy Management System and Method 
Smaiely discloses software and/or hardware facility that can be used by content owners to assert ownership of content so that copyright friendly websites and services can take action against copyright piracy effectively, efficiently and is scalable is disclosed. The facility makes available to all content owners watermarking/fingerprinting technology so an identifier (e.g., a unique code) can be embedded in the content (e.g., video/audio portion of each video content asset). The facility utilizes blockchain technology to add information related to each unique identifier in a database and allows an authorized user (e.g., the owner) to update the information through a blockchain transaction. 

Manningham et al. US Publication 20200320056 A1 Systems and Methods for a Reputation-Based Consensus
Manningham discloses systems and methods are described for a reputation-based consensus protocol. A reputation score of a first node of a plurality of nodes may be determined. A distributed ledger record associated with a second node of the plurality of nodes may be received. The distributed ledger record may be stored to a distributed ledger based on the first node validating the distributed ledger record and based on the reputation score.

WO 20200134626 Blockchain-Based Work Evidence Storage Method, System, Apparatus and Device
The reference discloses a blockchain-based work evidence storage method, system, apparatus and device. A user publishes a transaction comprising an original text and note information; and after a blockchain performs originality verification on the original text, if verification is passed, the originality of the original text is determined, and thus, the transaction containing the original text is subjected to consensus realization and evidence storage of the blockchain, thereby realizing evidence storage for original works, the copyright of which cannot be protected, and protecting the benefits of original authors.



Chui et al. US Publication 20200159890 A1 Securely Storing Digital Content using a Distributer Ledger
Chui discloses software for securely storing digital content using a distributed ledger. The software performs the following operations: (i) receiving identification information of an owner of a digital asset, metadata of the digital asset, a digital hash of the digital asset, and the digital asset; (ii) verifying authenticity of the owner based, at least in part, the received identification information; (iii) in response to verifying the authenticity of the owner, creating a watermarked version of the digital asset based on the identification information of the owner, the metadata of the digital asset, and the digital hash; and (iv) storing the digital asset and the watermarked version of the digital asset in a first distributed ledger.

Smith et al. US Publication 20200126116 A1 System for Providing Proof and Attestation Services for Claim Verification
Smith discloses systems, methods, and computer storage media directed to a proof and attestation service that can confirm the veracity of a claim or a statement of truth based on data dynamically-retrieved from various data repositories. A server device receives, from a client device, a request to determine the veracity of a claim or a statement of truth. The server device is generally a trusted computing device, having privileged-access to a variety of data repositories that the client device may or may not access. The server device can select one or more data repositories based on the claim, obtain results data from the selected one or more data repositories, and evaluate each result to determine whether it corresponds to or contradicts the claim. A veracity score can be calculated for the claim or for a result that corresponds to or contradicts the claim. The server device can generate an attestation notification that includes the claim or the result for communication to the requesting client device. In this way, the client device can utilize the proof and attestation service, facilitated via the server device, to determine a claim's veracity or its calculated likelihood of being true.

McCoy et al. US Publication 20160323109 A1 Rights Transfer Using Block Chain Transactions
McCoy discloses systems and methods for managing media, such as digital content, using block chain technology are described. In some embodiments, the systems and methods perform multiple digital currency transfers between address nodes to register a collection of rights to a digital content item to a block chain, and perform a digital currency transfer transaction between address nodes to register the collection of rights to the block chain.

Moss-Pultz et al. US Publication 20160300234 A1 System and Method for Decentralized Title Recordation and Authentication
Moss-Pultz discloses a decentralized property system and method allow ownership rights to be transferred directly from one party to another without requiring a central authority to operate or secure the system. Digital signatures provide a method to issue and transfer titles (“bitmarks”) within the system. Using a blockchain algorithm, distributed consensus on asset ownership can be achieved.

McConaghy et al. US Publication 20160203572 A1 Method to Securely Establish, Affirm, and Transfer Ownership of Artworks
McConaghy discloses a method for establishing, confirming, and transferring ownership of digital artworks. The method associates a given artwork to a unique public ID and to an online service. The owner of the artwork is the person who has full access to the online service at the public ID. Confirming ownership of the artwork includes the owner performing an action that demonstrates the owner has full access to the online service at the public ID. Transferring ownership of the artwork includes (1) transferring access to the account itself, or (2) using the online service's transfer protocol, which may also update the public ID associated with the owner of the artwork.

Materwala, H, A Review of Blockchain Architecture and Consensus Protocols:  Use Cases, Challenges, and Solutions, 2019 (Year: 2019)
The reference provides a description of blockchain and the application of fields of use.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682